           Case 1:21-cr-00096-RC Document 14-1 Filed 05/04/21 Page 1 of 6




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia



                                                                      May 4, 2021

  BY EMAIL
  Marina Medvin, Esq.
  Medvin law PLC
  marina@medvinlaw.com



                        Re:     United States v. Michael Stepakoff
                                Criminal No. 2021-CR-96 (RC)
  Dear Counsels:

          Attached please find discovery in this matter, which is being provided through a shared
  file on USA File Exchange titled “US v. Michael Stepakoff, 21-cr-96”.

  These items are being provided pursuant to the agreed upon protective order, and pursuant to that
  order certain items are listed as “SENSITIVE” or “HIGHLY SENSITIVE” within the description
  portion of the lists below.

  The following items were provided in discovery on May 4, 2021:


Platform   Quantity   Description                                                         Production
                                                                                          Date
USAfx      1 pdf &  Subfile Opening Document                                              5/4/2021
           5           • 0176-WF-3366759-
           attachme         STEPAKOFF_MICHAEL_0000001.pdf
           nt
                    Attachment
                       • 0176-WF-3366759-
                            STEPAKOFF_MICHAEL_0000001_1A0000001_00000
                            01.msg
                       • 0176-WF-3366759-
                            STEPAKOFF_MICHAEL_0000001_1A0000001_00000
                            02.pdf


                                                  1
        Case 1:21-cr-00096-RC Document 14-1 Filed 05/04/21 Page 2 of 6




                    •    0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000001_1A0000001_00000
                         03.pdf
                               •        SENSITIVE
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000001_1A0000001_00000
                         04.pdf
                                •       SENSITIVE
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000001_1A0000002_00000
                         01.msg_Redacted.pdfREDACTED
USAfx   1 pdf &  Interview of J.B. on 1/8/21                             5/4/2021
        2            • 0176-WF-3366759-
        attachme         STEPAKOFF_MICHAEL_0000002_Redacted.pdf
        nt       Attachments:
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000002_1A0000003_00000
                         01_Redacted.pdf
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000002_1A0000004_00000
                         01.msg_Redacted.pdf
USAfx   1 pdf    Physical Surveillance,                                  5/4/2021
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000003.pdf
USAfx   1 pdf &  Interview of E.T. on 1/9/21                             5/4/2021
        1            • 0176-WF-3366759-
        attachme         STEPAKOFF_MICHAEL_0000004_Redacted.pdf
        nt       Attachment
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000004_1A0000005_00000
                         01_Redacted.pdf
USAfx   1 pdf &  Interview of J.B. on 1/19/21                            5/4/2021
        3            • 0176-WF-3366759-
        attachme         STEPAKOFF_MICHAEL_0000005_Redacted.pdf
        nts      Attachments
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000005_1A0000006_00000
                         01_Redacted.pdf
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000005_1A0000007_00000
                         01.pptx
                                 •      HIGHLY SENSITIVE
                     • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000005_1A0000007_00000
                         02.pptx

                                      2
        Case 1:21-cr-00096-RC Document 14-1 Filed 05/04/21 Page 3 of 6




                                  •    HIGHLY SENSITIVE


USAfx   1 pdf &  Email from J.B. on 1/15/21                                      5/4/2021
        2           • 0176-WF-3366759-
        attachme         STEPAKOFF_MICHAEL_0000006_Redacted.pdf
        nts      Attachments
                    • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000006_1A0000008_00000
                         01.msg_Redacted.pdf
                    • J.B. Photos and Videos.zip
                              •        Contains: 2 .jpeg files & 18 videos
USAfx   2 pdf &  Receipt of CCTV Security Video from 1/6/21 of Inside the U.S.   5/4/2021
        2 videos Capitol
                    • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000007.pdf
                 Receipt of CD Containing CCTV Video Footage from 1/6/21 on
                 1/26/21
                    • 0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000008.pdf

                    Videos (HIGHLY SENSITIVE)
                       • 0102 USCS 01 Senate Wing Door near S139-2021-01-
                           06_15h00min30s000ms.asf
                                • HIGHLY SENSITIVE
                       • 0102 USCS 01 Senate Wing Door near S139-2021-01-
                           06_14h48min39s000ms.mp4
                                • HIGHLY SENSITIVE
USAfx   1 .jpg      DL Photo - Michael Stepakoff.jpg                             5/4/2021
                       • 0176-WF-3366759-
                           STEPAKOFF_MICHAEL_0000009_1A0000012_00000
                           01.jpg
USAfx   5 pdf (s)   Complaint/Arrest Warrant Documents                           5/4/2021
                       • 0176-WF-3366759-
                           STEPAKOFF_MICHAEL_0000010_1A0000013_00000
                           01.pdf
                       • 0176-WF-3366759-
                           STEPAKOFF_MICHAEL_0000010_1A0000013_00000
                           02.pdf
                       • 0176-WF-3366759-
                           STEPAKOFF_MICHAEL_0000010_1A0000013_00000
                           03.pdf
                       • 0176-WF-3366759-
                           STEPAKOFF_MICHAEL_0000010_1A0000013_00000
                           04.pdf

                                           3
        Case 1:21-cr-00096-RC Document 14-1 Filed 05/04/21 Page 4 of 6




                     •   0176-WF-3366759-
                         STEPAKOFF_MICHAEL_0000010_1A0000013_00000
                         05.pdf


USAfx   1 pdfs & Preservation Requests to Facebook and Twitter on 1/19/21    5/4/2021
        2           • 0176-WF-3366759-
        attachme        STEPAKOFF_MICHAEL_0000011.pdf
        nts      Attachments
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000011_1A0000014_00000
                        01.msg
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000011_1A0000015_00000
                        01.msg
USAfx   1 pdf    Stepakoff, Michael Clear.pdf                                5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000014_1A0000016_00000
                        01.pdf
USAfx   5 pdf(s) Search Warrant Materials- 4244 Tremblay Way, Palm Harbor,   5/4/2021
                 FL 34684
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000015.pdf
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000015_1A0000017_00000
                        01.pdf
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000017_Import.pdf
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000018.pdf
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000018_1A0000019_00000
                        01.pdf
USAfx   1 pdf &  MICHAEL STEPAKOFF - Arrest                                  5/4/2021
        1           • 0176-WF-3366759-
        attachme        STEPAKOFF_MICHAEL_0000019.pdf
        nt       Attachment
                 0176-WF-3366759-
                 STEPAKOFF_MICHAEL_0000019_1A0000021_0000001.pdf
USAfx   1 pdf    Evidence Collection                                         5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000020.pdf
USAfx   1 pdf    (TTK Report) 022421-1257.pdf                                5/4/2021




                                         4
        Case 1:21-cr-00096-RC Document 14-1 Filed 05/04/21 Page 5 of 6




                   •    0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000023_1A0000023_00000
                        01_Redacted.pdf
USAfx   1 pdf    DEWF5_iPhone_Archive                                    5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000024.pdf
USAfx   1 pdf    CART iPhone Extraction - MDUS 24940                     5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000025.pdf
                 Attachments
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000025_1A0000024_00000
                        01.zip
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000025_1A0000024_00000
                        03.pdf
USAfx   1 pdf &  Return of Evidence item 1B5 to Owner                    5/4/2021
        2           • 0176-WF-3366759-
        attachme        STEPAKOFF_MICHAEL_0000026.pdf
        nts      Attachments
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000026_1A0000025_00000
                        01.pdf
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000026_1A0000025_00000
                        02.pdf
USAfx   1 pdf    (TTK Report) 2021-03-10_17h58m53s.pdf                   5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000027_1A0000026_00000
                        01_Redacted.pdf
USAfx   1 pdf    (TTK Report) 2021-03-10_20h49m23s.pdf                   5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000028_1A0000027_00000
                        01_Redacted.pdf

USAfx   1 pdf    WF-3366759-STEPAKOFF_MICHAEL FD-597.pdf                 5/4/2021
                   • 0176-WF-3366759-
                      STEPAKOFF_MICHAEL_0000029_Import.pdf

USAfx   1 pdf    Tara Stepakoff Interview                                5/4/2021
                    • 0176-WF-3366759-
                        STEPAKOFF_MICHAEL_0000030.pdf




                                      5
Case 1:21-cr-00096-RC Document 14-1 Filed 05/04/21 Page 6 of 6




                                  Respectfully,

                                  CHANNING D. PHILLIPS
                                  ACTING UNITED STATES ATTORNEY


                            By:   _/s/ Jeffrey N. Poulin_______
                                  Jeffrey N. Poulin
                                  Assistant United States Attorney




                              6
